      Case 7:16-cv-03572-KMK-PED Document 461 Filed 10/27/20 Page 1 of 1



                                                                                         i ':••/] ;. ';•




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    -X

GEORGE GALGANO,
                                                              16-CV-03572(KMK)
                               Plaintiff,

             against -


COUNTY OF PUTNAM, NEW YORK;                                  ORDER
TOWN OF CARMEL, NEW YORK;
ADAM LEVY; ANDRES GIL, LOURDES
GONZALEZ; HENRYLOPEZ; and
MICHAEL T. NAGLE,

                               Defendants.
                                                   -X



This matter having come before the Court upon the motion of Defendants Adam Levy, Andres

Gil, Lourdes Gonzalez, and Henry Lopez for an Order unseaiing records related to the prosecution

ofLani Zaimi by the Putnam County District Attorney's Office, indictment number 14-024, the

Court finds that the records related to the prosecution of Lani Zaimi are necessary to the

adjuctication of the instant matter. As such, it is hereby

        ORDERED that all records related to the prosecution ofLani Zaimi, indictment number

47-2013, previously sealed pursuant to New York State Criminal Procedure Law § 160.50 are

hereby unsealed; and it is further

        ORDERED that Defendant County ot'Putnam produce all non-privileged records related

to the prosecution ofLani Zaimi, indictment number 14-024, to all other parties; and it is further

        ORDERED that records unsealed pursuant to this order arc only to be used in relation to

this litigation,




        'aTIl E. Davison,
U.S'.M.J.
